Citation Nr: 0916265	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, including arthritis, to include as secondary to 
bilateral pes planus and plantar fasciitis and/or left knee 
arthritis status post-total arthroplasty.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  

The Veteran filed a claim for entitlement to service 
connection for a lumbar spine disorder in January 2006; he 
initially asserted entitlement as secondary to service-
connected bilateral pes planus.  The RO denied the Veteran's 
claim as secondary to pes planus as well as directly due to 
active military service.  The Veteran perfected an appeal as 
to this denial.  Subsequently, in July 2007, the Veteran 
indicated that he also wished to claim entitlement to service 
connection for a lumbar spine disorder as secondary to newly-
service-connected left knee arthritis.  The RO issued a 
rating decision in October 2007 which continues the previous 
denial of service connection for a lumbar spine disorder as 
secondary to bilateral pes planus; entitlement to service 
connection as secondary to left knee arthritis was not 
adjudicated.  Although the issue adjudicated in the October 
2007 rating decision was already on appeal, the Veteran 
submitted a notice of disagreement with this denial, a 
statement of the case was issued, and the Veteran submitted a 
Substantive Appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate theories in support of a claim 
for a particular disability are to be adjudicated under one 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  As such, separate adjudication of the 
Veteran's claim of entitlement to service connection for a 
lumbar spine disorder as due to service, bilateral pes 
planus, or left knee arthritis is not warranted.  In 
September 2008, the Board remanded the above issue so that 
the agency of original jurisdiction (AOJ) could adjudicate 
the Veteran's asserted theory of service connection as 
secondary to left knee arthritis.  Such was accomplished in a 
January 2009 supplemental statement of the case.  As there 
was substantial compliance with its remand, the Board 
concludes that it may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board notes that it has recharacterized the issue above to 
reflect all of the Veteran's theories of entitlement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for a lumbar spine disorder as secondary to either service-
connected bilateral pes planus or service-connected left knee 
arthritis, status post-total arthroplasty.  Although the 
Veteran has not expressly asserted entitlement on a direct 
basis, the Board observes that the evidence of record 
"indicates" this theory of entitlement; as such, it must be 
fully developed and addressed.  See Robinson, 21 Vet. App. at 
553.  

The Veteran's service treatment records do not reflect any 
in-service complaints or treatment for lumbar spine problems.  
However, an April 2006 private treatment record indicates 
that the Veteran reported that he sustained a "trauma" 
while serving in WWII which led to his current back problems; 
this "trauma" is not described."  See Central Nebraska 
Orthopedics Clinical Record dated April 6, 2006.  Based on 
the Veteran's description of a "trauma" and with 
consideration of day to day military activities such as 
"carrying army packs, marching and military combat and 
training," it was a private examiner's opinion that the 
Veteran's current lumbar symptomatology "may be a result of 
military activity."  Id.  

The Veteran has been provided with two VA examinations during 
this appeal.  However, these examinations have explored the 
likelihood that the Veteran's current lumbar spondylosis is 
related to his service-connected feet and left knee 
disabilities.  No opinion has yet been solicited as to 
whether the Veteran's lumbar spondylosis is directly related 
to service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  With respect to the third factor above, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and a veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the private medical opinion that such alleged 
trauma and day-to-day military activities may have led to the 
development of the Veteran's current disorder, the Board 
finds that a remand is necessary to obtain a medical opinion 
which considers whether the Veteran's current lumbar spine 
disorder is directly related to military service.  

Prior to obtaining a medical opinion, the Veteran should be 
contacted and asked to provide additional details regarding 
his alleged in-service "trauma," including the 
circumstances surrounding this injury and any dates and 
locations of treatment.  Based on the information received 
from the Veteran, the AOJ should obtain any outstanding 
records, including service clinical records filed under the 
name of the facility where the Veteran was treated, which 
might substantiate the Veteran's contention of an in-service 
back injury.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide details regarding his alleged in-
service "trauma" which led to a back 
disorder, including the circumstances 
surrounding this injury and any dates and 
locations of treatment.  Based on the 
information received from the Veteran, the 
AOJ should obtain any outstanding records, 
including service clinical records filed 
under the name of the facility where the 
Veteran was treated, which might 
substantiate his contention of an in-
service back injury.

2.  After any outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any current lumbar spine 
disorder, including spondylosis.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any lumbar 
spine disorder, including spondylosis, 
providing diagnoses for all identified 
disorders.  The examiner should then 
provide an opinion as to whether any 
current lumbar spine disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active service, 
including any trauma from day-to-day 
military activities such as carrying army 
packs, marching, and military combat and 
training.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the Veteran's lumbar 
spine disorder is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

